Citation Nr: 0833725	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-15 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Due to the veteran's residence, his 
claims folder remains under the jurisdiction of the RO in 
Montgomery, Alabama.  This case has been advanced on the 
docket.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in 
August 2008.  A transcript of the hearing is associated with 
the claims folder.

The issue of entitlement to service connection for a 
bilateral hip disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
consistent symptoms of social isolation, difficulty 
concentrating, exaggerated startle response, and sleep 
disturbance with nightmares, as well as increased symptoms of 
intrusive thoughts, irritability with anger outbursts, and 
hypervigilence, more nearly approximating the criteria for a 
70 percent evaluation.

2.  No nexus between the veteran's active duty and his 
currently-shown left leg disability has been demonstrated.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for 
the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

2.  Service connection for a left leg disability is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a June 
2004 letter.  In addition, following the letter, the April 
2005 statement of the case and June 2008 supplemental 
statement of the case were issued, each of which provided the 
veteran an additional 60 days to submit more evidence.  The 
veteran was also informed of the law and regulations 
governing the assignment of increased ratings and effective 
dates in a June 2008 letter.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that the claims file does not 
include all of the service medical records.  (It includes 
only the report of the examination conducted at the time of 
the veteran's service discharge).  Specifically, the claims 
file does not include records from the United States Military 
Hospital in Cherbourg, France, where the veteran reports 
pertinent treatment in December 1944.  The veteran was 
notified of this fact in the June 2004 duty to assist letter.  
However, the record does include a report from the Office of 
the Surgeon General, Department of the Army, which reflects 
some details of the veteran's hospitalization in December 
1944, and the Board is confident that this information, in 
combination with the other available evidence of record, is 
sufficient for an informed, complete decision of the case on 
appeal.  Additionally, the Board notes that at his August 
2008 Travel Board hearing, the veteran indicated ongoing VA 
medical treatment.  The most recent VA treatment records 
contained in the claims file are dated in 2004.  However, 
since the record already reflects a diagnosis of left leg 
disability, and the veteran has not indicated that the 
outstanding treatment records contain an opinion linking this 
disability to military service, the Board finds that there is 
no prejudice in proceeding with the claim based on the 
evidence currently of record.  

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).


II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Initial Increased Rating For PTSD

Historically, the veteran filed a claim for service 
connection for PTSD in May 2004.  The RO granted service 
connection for PTSD in an August 2004 rating decision and 
assigned a 50 percent disability rating, effective from May 
2004.  The veteran's PTSD remains evaluated at 50 percent 
disabling.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is 
reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 is reflective of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

In the present case, the veteran essentially contends that 
the symptomatology associated with his service-connected PTSD 
is more severe than the currently-assigned 50 percent 
evaluation indicates.  

At a July 2004 VA PTSD examination, the veteran complained of 
social isolation, hypervigilence, sleep disturbance, with 
nightmares, feelings of depression, difficulties with 
concentration, and problems with rage/anger.  The examiner 
described these PTSD symptoms as chronic, frequent, and 
severe in nature, and determined that "the veteran's current 
psychosocial functional status and quality of life are 
severely impaired due to [PTSD]."  A GAF score of 50 was 
assigned, which is generally reflective of "serious" 
impairment due to psychological limitations.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).

Most recently, the veteran underwent a VA PTSD examination in 
November 2007.  At that time, he described continued symptoms 
of social isolation, difficulty concentrating, exaggerated 
startle response, and nightmares.  Importantly, he noted that 
his intrusive thoughts had somewhat increased in frequency 
with the current war and occurred two to three times per 
week.  He also described increased irritability and 
hypervigilence, as well as increased anger outbursts in the 
home secondary to his shortened-temper.  The examiner noted 
that the veteran's intrusive thoughts and temper outbursts 
have reduced his functional capacity, adding that "his 
feelings of alienation and detachment from others have 
impaired his ability to develop and maintain many meaningful 
relationships outside of his immediate family."  A GAF score 
of 50 was assigned.  
In view of the foregoing medical evidence, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the symptoms associated with the veteran's service-
connected PTSD more nearly approximate the criteria for a 70 
percent evaluation.  The Board notes that the veteran has not 
demonstrated such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation or neglect of personal appearance and 
hygiene.  Nevertheless, the use of the phrase, "such 
symptoms as," followed by a list of examples, merely 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Here, the veteran has exhibited a consistent and 
severe array of symptoms, including impaired impulse control, 
social isolation, intrusive thoughts, and hypervigilence, 
which appear to have only increased in severity with time.  
Accordingly, the Board finds that a 70 percent evaluation is 
warranted in this case.  

However, the veteran has not demonstrated total occupational 
and social impairment.  Consequently, the next higher rating 
of 100 percent for the veteran's service-connected PTSD is 
not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007). 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the veteran's service-connected PTSD has 
required no hospitalization and has not been shown to be of 
such severity as to cause marked interference with 
employment.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the veteran's service-
connected PTSD for any time during the current appeal.

IV.  Service Connection For A Left Leg Disability 

The veteran contends that his currently-shown left leg 
disability is the result of being submerged in ice cold water 
for more than an hour after his troopship (the Leopoldville) 
sank in the English Channel in December 1944.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record clearly reflects that the veteran was aboard the 
Leopoldville when it capsized and sank after a German attack 
in December 1944.  The record also reflects that he was 
awarded the Purple Heart in connection with that event.  The 
veteran has consistently reported that upon being rescued 
from the ice cold water, he could not walk, and was treated 
at the U.S. Military Hospital in Cherbourg, France for 
approximately two days.  Although hospital records are not 
included in the claims file, secondary source material 
includes the veteran's hospital admission card data (which 
was compiled by the Office of the Surgeon General, Department 
of the Navy).  This data reflects that the veteran was 
submerged in water in the line of duty, and a sole diagnosis 
of "submersion" is indicated.

The June 1946 discharge examination reflects no reports or 
findings of a leg condition, and indicates no 
"musculoskeletal defects."

The earliest evidence of record describing a leg condition is 
an April 2001 VA treatment report reflecting a complaint of 
joint pain.  Musculoskeletal examination at that time 
revealed crepitus in both knees.  Straight leg raise was 
normal; there was no tenderness or proximal weakness.  

The veteran underwent a VA joints examination in November 
2007.  The claims file was reviewed in conjunction with the 
examination.  He described in detail the incident in 1944, 
and the examiner stated that "we know the water was ice 
cold."  The examiner noted studies at the VA system which 
showed evidence of left sciatic neuropathy as well as 
superimposed peripheral neuropathy.  The veteran reported 
that his left leg has decreased sensation at baseline, tends 
to go to sleep, and typically tingles.  He also described 
decreased strength, and a sensation as if it is swelling up.  
Upon physical examination, the veteran demonstrated normal 
extension and flexion of the knees bilaterally.  Mild 
decreased sensation was noted in the left lower extremity.  
The diagnosis was peripheral neuropathy of the left lower 
extremity with superimposed sciatic neuropathy.  With regard 
to whether this condition is due to the time he spent in the 
water in December 1944, the examiner noted that the medical 
literature does not reveal any association with emersion cold 
exposure, hypothermia, and neuropathy occurring many years 
later,  and therefore opined that the veteran's left leg 
peripheral neuropathy with superimposed sciatic neuropathy is 
"less likely than not due to his cold and water exposure."  

In view of the foregoing facts, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left leg disability.  That the 
veteran currently has left leg condition is not in dispute.  
Rather, the question to be resolved is whether this 
disability can be related to his period of service, and 
specifically, to his exposure to extremely cold water in 
December 1944.  Here, there is a lengthy period of time 
during which there is no contemporaneous evidence of record 
of a left leg disability.  This lengthy period without post-
service treatment weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For the veteran to 
prevail on his claim, the more than 55-year gap between his 
service and the first evidence of treatment of a left leg 
condition must be overcome.

That has not occurred in this case.  The hospital admission 
data from December 1944 reflects only a diagnosis of 
submersion.  Additionally, there is no contemporaneous 
evidence of record showing that the veteran had a leg 
condition upon discharge from service; rather the report of 
his medical examination at discharge shows no musculoskeletal 
abnormalities.  In this regard, the Board notes that in his 
May 2005 substantive appeal, the veteran asserted that he was 
in such a hurry to be discharged that he did not mention all 
of his ailments at his separation examination, and that, in 
any event, the separation examination was not thorough.  
However, even accepting this assertion as true, there is no 
evidence whatsoever of complaints or treatment of a left leg 
condition for decades after service.  In fact, a November 
1991 VA report of treatment for hip pain, indicates that the 
veteran had no pain or weakness in his legs. 

While the evidence reflects a diagnosis of a current left leg 
disability, any link between this disability and the 
veteran's service has been specifically rejected.  The Board 
has no doubt that the veteran sincerely believes that his 
currently-shown left leg condition is the result of the 
tragedy he experienced in December 1944.  However, the 
veteran is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the Board appreciates the veteran's 
brave and faithful service to our country, given the lack of 
medical evidence of a left leg condition for decades after 
service, and an express medical opinion specifically 
rejecting any link between his left leg disability and 
military service, the greater weight of the evidence is 
against the claim.  The appeal is denied.  
ORDER

Entitlement to a 70 percent disability evaluation, but no 
more, for the veteran's service-connected PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to service connection for a left leg disability 
is denied.


REMAND

At his August 2008 Travel Board hearing, the veteran reported 
continued VA medical treatment, and stated that his VA 
doctors told him that his cold water exposure in service 
caused his arthritis.  The most recent VA treatment records 
contained in the claims file are dated in 2004.  Updated 
treatment records should be obtained.

Additionally, the veteran stated that a private physician had 
told him that cold exposure during service could have caused 
his currently-shown arthritis.  Although the veteran stated 
that he had submitted this private medical evidence, a review 
of the record reveals no such statement.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain complete copies of 
records reflecting all VA medical 
treatment provided to the veteran since 
June 2004 at the Anniston, Alabama VA 
facility for inclusion in the claims 
file.  If the veteran has received 
treatment at any other facility, he 
should notify the RO so that these 
records may be obtained.  

2.	After obtaining release forms from the 
veteran and any other required 
information, records of all private 
post-service treatment for arthritis 
received by the veteran should be 
obtained and associated with the claims 
folder.  The Board is particularly 
interested in records of treatment from 
the physician who indicated a link 
between the veteran's arthritis and his 
cold exposure in service.

3.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


